Grace C. Duncan, CSR
                         Official Reporter for the 22nd Judicial District Court
                                  Hays, Comal and Caldwell Counties
                                             P.O. Box 2002
                                         Wimberley, TX 78676
                                            (512) 393-7705

August 27, 2015

Mr. Jeffrey D. Kyle
Third Court of Appeals
P.O. Box 12547
Austin, Texas 78711

In Re: COA # 03-15-00525-CR, Jeremy Teak Palmer v. The State of Texas

Mr. Kyle,

The Reporter’s record in the above-mentioned matter was due August 7, 2015. I received the Notice of
Appeal on August 20, 2015.

I have not yet received a written request or payment arrangements for the Reporter’s Record from
appellate counsel.


Regards,



Grace C. Duncan